Title: Thomas Jefferson to John Graham, 25 April 1812
From: Jefferson, Thomas
To: Graham, John


          
                   
                     Monticello 
                     Apr. 25. 12.
          
                  
                  Th: Jefferson asks the favor of mr Graham to give to the inclosed the safest passage which shall occur, and if possible, through a public vessel, & under cover to our Chargé at London, while we still have one there. the letter is to an old classmate (mr Maury) and ought not to go through an English
			 post office if it can be avoided, being entirely confidential. he salutes mr Graham with esteem & respect, & great thankfulness for his permission to use his kind attentions in the foreign correspondence of
          Th:J.
        